Citation Nr: 0205434	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  99-02 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from January 1953 to 
November 1956 and from November 1990 to July 1991.  He also 
served in the Army National Guard.  
This appeal comes to the Board of Veterans' Appeals (Board) 
from June 1998 and July 1998 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota, which, in pertinent part, denied 
service connection for a psychiatric disorder, to include an 
anxiety disorder and post-traumatic stress disorder.  

In a July 2000 decision and remand, the Board rendered 
decisions on all other issues on appeal except those of 
service connection for an acquired psychiatric disorder and a 
neck disability; those issues were remanded to the RO for 
further development.  

The RO granted service connection for cervical spondylosis in 
December 2001.  The claims folder does not contain a notice 
of disagreement with the 10 percent rating assigned for 
cervical spondylosis.  As the veteran has not appealed the 
disability evaluation, there is no matter regarding a 
cervical spine disability now before the Board (Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997)) and the only issue 
currently in appellate status is service connection for a 
psychiatric disorder.  

In its July 2000 decision, the Board denied service 
connection for gallstones and  bronchitis as not well 
grounded.  The Veterans Claims Assistance Act (VCAA) of 2000 
mandates that all claims for benefits denied or dismissed as 
not well grounded under the laws administered by VA, which 
became final during the period beginning on July 14, 1999, 
and ending on the date of the enactment of the Act, shall be 
readjudicated, if a request for readjudication is filed by 
the claimant or the Secretary not later than two years after 
the date of the enactment of the Act.  VCAA of 2000, Pub. L. 
No. 106-475, § 7(b), 114 Stat. 2096, 2099 (2000); VAOPGCPREC 
3-2001 (Jan. 22, 2001).  The veteran did not appeal those 
denials and they became final within the time period 
specified above.  The matter of readjudication of the denied 
claims is referred to the RO for action deemed appropriate 
and consistent with the provisions of the VCAA. 


FINDING OF FACT

The veteran does not currently have an acquired psychiatric 
disorder, to include post-traumatic stress disorder.  


CONCLUSION OF LAW

An acquired psychiatric disorder, including post-traumatic 
stress disorder, was not in incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110, 1137, 5102, 
5103, 5103A, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters.  During the pendency of the appellant's 
appeal, the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA) became effective.  
This liberalizing legislation is applicable to the 
appellant's claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  It essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

In September 2000 the RO requested the veteran to identify 
any additional treatment records which had not previously 
been received.  The veteran did not respond to that request.  
In July 2001 the RO arranged for the veteran to be examined 
to determine if he currently had an acquired psychiatric 
disorder.  

The Board is satisfied that all relevant facts have been 
properly developed, and all of the duty to notify and assist 
provisions have been met by the Statement and Supplemental 
Statements of the Case and letters issued by the RO.  The RO 
considered all of the relevant evidence and applicable law 
and regulations. There is no indication that there is any 
additional relevant evidence that has not been obtained.  The 
veteran failed to respond to the RO's most recent request for 
treatment information relating to the issue on appeal.  A 
psychiatric examination was provided pursuant to the Board's 
remand, which was thorough in nature and included an opinion 
as to whether the veteran has a current diagnosis of a 
psychiatric disorder, to include claimed post-traumatic 
stress disorder.  The RO adjudicated the claim on the merits.  
Consequently, the case need not be referred to the veteran or 
his representative for further argument as the Board's 
consideration of the new law and new regulations (VCAA and 
its implementing regulations) in the first instance does not 
prejudice him.  See generally Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993).  No 
further assistance to the veteran is required to comply with 
the duty to assist the veteran mandated by 38 U.S.C. § 5103A.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  

Factual Background.  According to his Form DD 214, the 
veteran was released from active duty in July 1991 after 
serving in the Persian Gulf.  He was awarded a Southwest Asia 
Medal.  He did not receive any medals or citations evincing 
combat.

His Report of Medical Examination dated in June 1991 noted 
that neurologic and psychiatric evaluations were deferred.  
The veteran's service medical records were negative for any 
psychiatric or sleep complaints.  On his May 1991 
Chronological Record of Medical Care report the veteran 
checked "no" to an inquiry as to nightmares or trouble 
sleeping.  On his June 1991 Report of Medical History he 
denied depression, loss of memory, nervous trouble or 
frequent trouble sleeping.  

In September 1991 the veteran filed a claim for service 
connection for several disabilities, to include a disorder 
manifested by sleep disturbance.  Upon VA examination in 
December 1991, it was noted that neurological and psychiatric 
evaluations were normal.  

An RO decision in June 1992 denied service connection for a 
disability manifested by sleep disturbance.  

The veteran submitted a claim for service connection for 
post-traumatic stress disorder in March 1998.  The RO issued 
a letter to the veteran in April 1998 explaining the evidence 
required to support his claim.  

A June 1998 rating decision denied service connection for 
post-traumatic stress disorder.  

The veteran submitted a statement in June 1998 outlining his 
experiences in the Persian Gulf.  The RO also received copies 
of the veteran's service personnel records.  

Also received in June 1998 were records of VA outpatient 
treatment records of the veteran dated from January 1991 to 
May 1998, to include January 1995 records that noted an 
assessment of subjective memory deficit without objective 
findings.  

September 1995 VA records noted decreased memory and 
difficulty sleeping.  It was noted that the veteran had been 
placed on Prozac and an assessment of mild depression was 
recorded.  

January 1996 VA records reveal the veteran was having 
nightmares about his war experiences, to include witnessing a 
body without a head., which occurred primarily  when he was 
depressed.  He gave a history of a violent episode when his 
wife tried to wake him.  The impressions were subjective 
memory deficit, post-traumatic stress disorder ?, and 
depressive episodes.  

March 1996 VA records show that the veteran was having 
trouble falling asleep.  He also had problems remembering 
names and minor chores around the house.  The assessment was 
history of mild depression.  

September 1996 VA records noted the veteran was still having 
trouble getting to sleep.  In January 1997 the veteran wanted 
to stop his anti-depressant medication, which had been 
prescribed for sleep.  He indicated at that time that he no 
longer had depression.  

A psychological evaluation of the veteran was conducted in 
June 1998.  It was noted in the reason for referral that the 
veteran was being seen in psychotherapy by DH.  The 
evaluation included psychological testing.  His psychiatric 
history included being seen in 1992.  The veteran reported 
having significant problems with sleeping, with nightmares 
and night sweats.  He said that he had attempted to choke his 
wife while she was sleeping.  The veteran indicated that his 
nightmares were about his Saudi experience.  He had never had 
such difficulties before.  He had been prescribed Prozac but 
it did not seem to help.  Testing did not reveal findings 
consistent with post-traumatic stress disorder.  The 
diagnostic impression was anxiety disorder, NOS (not 
otherwise specified) and narcissistic personality features.  

A September 1998 letter from the psychologist who evaluated 
the veteran in June 1998 indicated that the veteran's anxiety 
problems were a product of the significant stressors he 
experienced in the military.  

A December 1998 letter from the veteran's representative 
requested that the veteran's claim for service connection 
include an acquired psychiatric disorder.  

In a July 2000 decision and remand, the Board found the 
veteran's claim for service connection for an acquired 
psychiatric disorder, including post-traumatic stress 
disorder, to be "well grounded" and remanded the claim to 
the RO for additional development.  The remand ordered the RO 
to request the veteran to identify any additional medical 
records and arrange for the veteran be afforded a VA 
examination.  

In September 2000 the RO sent the veteran a letter outlining 
the evidence needed to support his claim.  The letter 
specifically asked the veteran to identify any additional 
medical records of treatment for a psychiatric disorder.  The 
veteran did not respond to the letter.  

In March 2001 the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR) responded to the RO's request for 
verification of the veteran's stressors by submitting two 
historical documents concerning the activities of the 740th 
Transportation Company during the Persian Gulf War.  USASCRUR 
was unable to verify the veteran's claimed stressors.

A VA examination of the veteran was conducted in July 2001 to 
determine if he currently had a psychiatric disorder.  The 
veteran denied that he had any psychological problems.  He 
was not currently seeing a psychiatrist.  His mood was good 
and he slept between six and seven hours, although he had a 
little difficulty getting to sleep.  The veteran denied any 
flashbacks, nightmares, intrusive memories, hypervigilance, 
numbing experiences, mania, psychosis, obsessive-compulsive 
disorder symptoms, panic disorder, suicidal or homicidal 
ideation.  He last felt paranoia in 1992.  He last thought of 
suicide occurred about four years ago.  As to his psychiatric 
history the veteran reported receiving antidepressant 
medication about four years ago; he was initially treated 
with Prozac, followed by Zoloft.  He also saw a civilian 
psychiatrist in Aberdeen, South Dakota for depression.  
Between 1992 and 1994 he suffered from post-traumatic stress 
disorder-like symptoms.  Following the history and mental 
status examination, which was accompanied by a review of the 
claims file, the psychiatrist opined that, while it appeared 
that the veteran had suffered from anxiety with partial post-
traumatic disorder symptoms in the past, he had no current 
psychiatric diagnosis other than erectile difficulties.

The RO issued the veteran a supplemental statement of the 
case in December 2001.  The RO continued to deny the claim 
for service connection for an acquired psychiatric disorder, 
to include post-traumatic stress disorder.  

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 C.F.R. 
§ 3.303(d) (2001).  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with section 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed inservice stressor occurred.  If evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of section 3.1(y) of this part and the 
claimed stressor is related to that prisoner-war-experience, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.305(f) (2001).  

Analysis.  The service medical records show no psychiatric 
disorder.  The neuropsychiatric evaluation part of a VA 
examination in September 1991, several months after service, 
was normal.  VA records dated in the mid-1990's show that the 
veteran had difficulty falling asleep, and had nightmares, 
and he was treated for depression in 1995-96.  Post-traumatic 
stress disorder was suspected in 1996; the impression was 
questionable (emphasis added) post-traumatic stress disorder, 
but that diagnosis was never confirmed.  A June 1998 private 
evaluation resulted in a diagnosis of an anxiety disorder, 
and a psychological evaluation a few months later indicated 
that the veteran's anxiety was linked to claimed in-service 
stressors.  However, a July 2001 VA psychiatric evaluation 
ruled out a current psychiatric diagnosis, to include post-
traumatic stress disorder.  

The Board has concluded from the chronology of the events 
that the veteran had symptoms of nightmares, anxiety, 
depression and sleep disturbance which have apparently 
resolved.  That conclusion is based on the statements of the 
veteran to the VA examiner in July 2001, which included a 
denial of any current psychological problems.  He noted at 
that time that he was not seeing a psychiatrist, that his 
mood was good, and that he slept six to seven hours a night 
without nightmares.  More importantly, following the history 
and mental status examination, which was accompanied by a 
review of the claims file, the psychiatrist opined that, 
while it appeared that the veteran had suffered from anxiety 
with partial post-traumatic disorder symptoms in the past, he 
had no current psychiatric diagnosis other than erectile 
difficulties.  (The Board notes that erectile dysfunction was 
not attributed to service and it is not at issue in this 
appeal.) 

Under the basic statutory framework and the case law, it is 
clear that a fundamental element for the establishment of 
service connection is competent evidence of a current 
(emphasis added) disability.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).  In the absence of a current diagnosis 
of an acquired psychiatric disorder, to include claimed post-
traumatic stress disorder, the Board finds that service 
connection is not warranted.  The Board has also noted the 
veteran served in the Persian Gulf and considered the 
application of 38 C.F.R. § 3.317 relating to service 
connection for psychiatric symptoms due to an undiagnosed 
illness.  However, as the veteran's psychiatric symptoms, to 
include anxiety and depression, were attributed to a known 
clinical diagnosis at the time they were in existence, 
38 C.F.R. § 3.317, is not applicable in this case.  
VAOPGCPREC 8-98.  

As the preponderance of the evidence is against the claim for 
service connection for an acquired psychiatric disorder, to 
include post-traumatic stress disorder, the benefit of the 
doubt doctrine is not for application in the instant case.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for an acquired psychiatric disorder, to 
include post-traumatic stress disorder, is denied.  




		
	R. F. Williams
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

